Citation Nr: 1722140	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability, to include as secondary to a service-connected right knee disability, status total replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Virginia.

In January 2015, the Board reopened and remanded this matter to the AOJ for further evidentiary development.  This development has now been completed and the appeal has been returned to the Board for adjudication.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, it is at least as likely as not that his right knee disability caused his low back disability.


CONCLUSION OF LAW

The criteria for service connection of a secondary basis for a low back disability are met.  §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his service-connected right knee disability has caused his low back disability.  Upon review, the Board finds that, affording the Veteran the benefit of the doubt, the evidence supports the Veteran's contention and service connection on a secondary basis is warranted.

In reviewing the evidence, the Board notes that there is no dispute as to both the Veteran's current low back disability, most recently diagnosed in an August 2015 VA treatment note, and the Veteran's service-connected right knee disability, service connected in a September 1976 rating decision.  The conflicting evidence of record relates to the issue of nexus between the Veteran's service-connected right knee and his current low back disability, the dispositive issue in this case.  

In December 2012, the Veteran submitted a October 2003 private treatment note wherein his treating orthopedist wrote that there is no doubt that his back and knee pain are related.  The orthopedist opined that the Veteran's altered gait from his knee is contributing to his increased back pain and the increased back pain is causing weakness in his lower extremities, which is contributing to his knee pain.

In March 2015, a VA examiner found that the Veteran's early spinal stenosis is related to degeneration in the spine, which becomes significant usually in the fifth decade of life.  The examiner noted that there was no medical documentation of back disability found in the Veteran's military treatment records.  The examiner added that the claimed back disability was not aggravated by his right knee disability.  He further opined in an August 2015 addendum opinion that the Veteran's low back disability was less likely as not aggravated by his service-connected knee disability and that degenerative joint disease of the back is caused by age related changes not directly cause by the Veteran's right knee.

In weighing these conflicting opinions, the Board finds that the VA examiner's opinion does not appear to have addressed the fact that the Veteran's right knee disability has been service-connected since his separation from service.  Instead, the examiner simply concluded that the Veteran's disability is age related and that his right knee disability did not cause or aggravate his back disability.  The Board notes that such a conclusory opinion in this case is of limited probative value, as the probative value of a medical opinion is based on whether it is "factually accurate, fully articulated, [and provides] sound reasoning for the conclusion" reached.  See Nieves-Rodrigues v. Peake, 22 Vet App. 295, 304 (2008).  

Turning to the treating orthopedist's opinion from October 2003, although the U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule," which would per se afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician, see Guerrieri v. Brown, 4 Vet.App. 467, 471-73 (1993), the Board notes that, as a treating clinician, the Veteran's orthopedist has a more intimate knowledge of the Veteran's past medical history as compared to the VA examiner's one time examination of the Veteran.  Moreover, the orthopedist provided a clear statement of a relationship between the Veteran's right knee and back, and he supported his conclusion with adequate rationale, citing the Veteran's gait and the severity of the Veteran's right knee disability.  See Nieves-Rodrigues, 22 Vet App. at 295.  

Considering the foregoing, the Board finds that the October 2003 opinion from the Veteran's orthopedist places the issue of a nexus between the Veteran's low back disability and his right knee in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a low back disability on a secondary basis is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, supra ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . .  [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Entitlement to degenerative joint disease of the low back as secondary to a service-connected right knee disability is granted.





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


